                Case 5:19-cv-01365 Document 1 Filed 11/21/19 Page 1 of 4



                                      United States District Court
                                       Western District of Texas
                                        San Antonio Division

    Kimberly Beverly Thomas, Individually and
    as Representative of the Estate of Jacqueline
    Spotser, Deceased,
           Plaintiff,

           v.                                                        No. 5-19-CV-01365

    United States of America, Jose Colon Franqui
    in His Individual Capacity, Danita E.
    Anderson-Richards in Her Individual
    Capacity, and Education Services Center
    Region 20, 1
            Defendants.

                                Notice of Removal and Substitution

          Defendant United States of America files this Notice of Removal and Substitution

removing the above-entitled action now pending as Cause No. 2019-CI-22420 in the 37th

Judicial District Court, Bexar County, Texas.

          1.      On October 28, 2019, an action was filed as Cause No. 2019-CI-22420 in the 37th

Judicial District Court, Bexar County, Texas, entitled KIMBERLY BEVERLY THOMAS,

Individually and as Representative of the Estate of Jacqueline Spotser, Deceased, vs. EQUAL

EMPLOYMENT OPPORTUNITY COMMISSION, JOSE COLON FRANQUI, Individually

and in His Official Capacity, DANITA E. ANDERSON-RICHARDS, Individually and in Her

Official Capacity; and EDUCATION SERVICES CENTER REGION 20. A copy of Plaintiff’s

Original Petition and all pleadings are attached hereto as Exhibit 1. The United States has not




1
  The State Court action was styled in relevant part as against the EEOC, Jose Colon Franqui,
Individually and in His Official Capacity, and Danita E. Anderson-Richards, Individually and in
Her Official Capacity. Upon removal, the United States of America is being substituted for the
EEOC, Jose Colon Franqui, in His Official Capacity, and Danita E. Anderson-Richards, in Her
Official Capacity, pursuant to 28 U.S.C. § 2679(d)(2).


Notice of Removal and Substitution                                                                1
                Case 5:19-cv-01365 Document 1 Filed 11/21/19 Page 2 of 4



been properly served with the Citation or Petition pursuant to Federal Rule of Civil Procedure

4(i). Trial has not been set or held.

       2.        Attached hereto as Exhibit 2 is a certification that Defendants Jose Colon Franqui

and Danita E. Anderson-Richards were acting within the scope of their deemed federal

employment at all relevant times as alleged in the Petition. Because Plaintiff alleges, in part, she

was injured by a federal employee acting within the scope of their employment on behalf of the

EEOC, Plaintiff must proceed with this action, if at all, under the FTCA.2 The United States is

the only proper defendant in an FTCA action. Galvin v. Occupational Safety & Health Admin.,

860 F.2d 181, 183 (5th Cir. 1988)

       3.        This Notice of Removal is made pursuant to the provisions of 28 U.S.C.

§ 2679(d)(2).

       4.        Pursuant to the provisions of 28 U.S.C. § 1446(d), a Notice of Filing Notice of

Removal will be filed with the 37th Judicial District Court in Bexar County, Texas, a true and

correct copy of which is attached hereto as Exhibit 3.

       5.        Pursuant to Local Court Rule CV-3(a), a JS 44, Civil Cover Sheet is attached

hereto as Exhibit 4.

       6.        As this federal case is being initiated via removal, a Supplement to JS 44 is

attached hereto as Exhibit 5.

       United States of America provides this Notice that the action now pending in the 37th

Judicial District Court, Bexar County, Texas against Defendants Equal Employment Opportunity

Commission, Jose Colon Franqui, Individually and in His Official Capacity, Danita E. Anderson-



2
  Plaintiff might also be bringing constitutional claims against Defendants Jose Colon Franqui
and Danita E. Anderson-Richards for due process rights violations. To the extent Plaintiff seeks
to bring such claims, the United States would not be substituted as a defendant for those claims.


Notice of Removal and Substitution                                                                 2
             Case 5:19-cv-01365 Document 1 Filed 11/21/19 Page 3 of 4



Richards, Individually and in Her Official Capacity; and Education Services Center Region 20 is

removed to this Court.


                                                Respectfully submitted,

                                                John F. Bash
                                                United States Attorney

                                         By:    /s/ Matthew Mueller
                                                Matthew Mueller
                                                Assistant United States Attorney
                                                Texas Bar No. 24095592
                                                601 N.W. Loop 410, Suite 600
                                                San Antonio, Texas 78216
                                                (210) 384-7362 (phone)
                                                (210) 384-7312 (fax)
                                                matthew.mueller@usdoj.gov
                                                Attorneys for Defendant




Notice of Removal and Substitution                                                            3
             Case 5:19-cv-01365 Document 1 Filed 11/21/19 Page 4 of 4



                                     Certificate of Service

   I certify that on November 21, 2019, I electronically filed this document with the Clerk of
Court using the CM/ECF system.

   ☒ I also certify that I have mailed this document by United States Postal Service to the
     following non-CM/ECF participant(s):

                                   Kimberly Beverly Thomas
                                      5711 Castle Brook
                                   San Antonio, Texas 78218

                                     Jose Colon Franqui
                             5410 Fredericksburg Road, Suite 200
                                  San Antonio, Texas 78220

                                Danita E. Anderson-Richards
                             5410 Fredericksburg Road, Suite 200
                                  San Antonio, Texas 78220

                                      Dr. Jeff Goldhorn
                             Education Services Center Region 20
                                     1314 Hines Avenue
                                 San Antonio, Texas 78208


                                                     /s/ Matthew Mueller
                                                     Matthew Mueller
                                                     Assistant United States Attorney




Notice of Removal and Substitution                                                               4
